Attorney Fees | Community Legal Services of Philadelphia
                                         Case 2:17-cv-04351-JS Document 31-1 Filed 04/04/19 Page 1 of 1
                                                                                                                                      Site Tools                   Search Site                    Search




                                                       Home                 About CLS                   News + Events                    Contact Us                  Español


                                          LEARN ABOUT ISSUES                                              GET HELP                                       MAKE A GIFT




            Overview
                                                 Attorney Fees
            History
            Our Impact                           Explanatory Notice to the Public
               Successes
                                                 CLS never charges attorney’s fees to its clients, although in some cases clients are asked to pay for court filing fees or other out of pocket
              Employment                         expenses.
            Opportunities
            Attorney Fees                        The attached chart lists the fee schedule used by CLS only in cases in which the law allows for the award of attorney’s fees from
                                                 opposing parties in order to compensate CLS for the legal services provided to its clients.
            Annual Reports
            Board of Directors
                                                 RANGE OF HOURLY RATES*, Effective July 1, 2018
               Get Involved
               Staff                               Attorneys post-law school experience under 2 years                                                                        $200-220
            CLS at 50                              Attorneys 2-5 year's experience                                                                                           $230-275
            Diversity & Inclusion
                                                   Attorneys 6-10 year's experience                                                                                          $280-360
            Statement
                                                   Attorneys 11-15 year's experience                                                                                         $375-450

                                                   Attorneys 16-20 year's experience                                                                                         $475-530

                                                   Attorneys 21-25 year's experience                                                                                         $550-640

                                                   Attorneys more than 25 year's experience                                                                                  $650-700

                                                   Law Students                                                                                                              $110-160

                                                   Paralegal I and II                                                                                                        $160-200

                                                   Senior and Supervisory Paralegal                                                                                          $205-230


                                                 *These rates do not reflect any adjustment for contingency, and are based on Philadelphia law firm market survey data and increases in
                                                 the Consumer Price Index.


                                                                          THESE FEES ARE NOT CHARGED TO CLS CLIENTS. SEE NOTICE ABOVE.




            © 2019 Community Legal Services of Philadelphia                        Career Opportunities     | Legal Disclaimer                        Connect with us:      F         T


            Center City Office: 1424 Chestnut Street, Philadelphia, PA 19102                                             North Philadelphia Office: 1410 W. Erie Avenue, Philadelphia, PA 19140




https://clsphila.org/about-cls/attorney-fees[4/4/2019 3:51:53 PM]
